Citation Nr: 0123683	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  00-06 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel




INTRODUCTION

The veteran had active service from August 1966 to August 
1970, including service in the Republic of Vietnam from July 
1967 to June 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1998 rating decision from the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board notes that the veteran timely filed a notice of 
disagreement and substantive appeal to the July 1998 rating 
decision on the issue of service connection for seizure 
disorder, as well.  By hearing officer decision in April 
2000, the RO granted service connection for seizure disorder, 
effective from March 23, 1998. By rating decision in February 
2001, the RO granted an evaluation of 80 percent for service-
connected seizure disorder, effective from March 23, 1998.  
By rating decision, in May 2001, the RO granted entitlement 
to total disability rating due to individual unemployability 
(TDIU), effective from March 23, 1998. 


FINDINGS OF FACT

1. During service in Vietnam from July 1967 to June 1968, the 
veteran served as a "traffic analyst" with the 374th 
Radio Research (RR) Company, attached to the 4th Infantry 
Division, coming under enemy fire at installations at or 
near Pleiku, Duk To, and Bhan Me Thuot.  

2. The veteran's current diagnosis of PTSD is a result of 
inservice stressors.







CONCLUSION OF LAW

The veteran's PTSD was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1113, 1154(b), 5107(b) (West 1991 & Supp 
2001); Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West Supp. 2001); 
38 C.F.R. §§ 3.303 & 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes VA treatment records, statements 
from the veteran, and responses from the service department, 
verifying the veteran's reported stressors.  Significantly, 
no additional pertinent evidence has been identified by 
the veteran as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
veteran with the claim. 

Furthermore, the veteran has been notified of the applicable 
laws and regulations, which set forth the criteria for 
entitlement to service connection for PTSD.  The discussions 
in the rating decision, statement of the case, and supplement 
statements of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified the veteran of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  In addition, in light of the 
Board's decision, infra, granting the benefit sought, remand 
of the instant claim would only serve to delay the award of 
benefits granted herein.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for PTSD requires:  1) Medical evidence 
diagnosing the condition; 2) A link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and 3) Credible supporting evidence that the claimed 
inservice stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R § 
3.304(f).

In the case of any veteran who engaged in combat with the 
enemy in active service with the military, VA is required to 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardship of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  Service connection of such injury 
or disease may be rebutted by clear and convincing evidence 
to the contrary.  38 U.S.C.A. § 1154(b); see also 38 C.F.R. 
§ 3.304(d).  Section 1154(b) provides a factual basis upon 
which a determination can be made that a particular disease 
or injury was incurred or aggravated in service, but not a 
basis to link etiologically the condition in service to the 
current condition.  See Arms v. West, 12 Vet. App. 188 
(1999); Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  Engaging in 
combat with the enemy requires that the veteran personally 
participate in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 1999).

The Court has set forth the analytical framework for 
establishing the presence of a recognizable stressor, the 
essential prerequisite to support a diagnosis of PTSD and 
entitlement to service connection.  There are two major 
components to this analysis: first, it must be established 
whether the evidence demonstrates that stressful events 
occurred and, second, it must be established whether the 
stressful events are sufficient to support a diagnosis of 
PTSD.  Cohen, 10 Vet. App. at 141; Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996); Zarycki v. Brown, 6 Vet. App. 91, 
98-99 (1993).

In the instant case, the evidence contains a clear diagnosis 
of PTSD, as early as October 1997.  This diagnosis was based 
on the veteran's report of events during service in Vietnam 
from 1967 to 1968.  The veteran indicated that he was 
attached to the Army 4th Infantry Service and was stationed 
at Pleiku, Duk To, and Bhan Me Thuot.  He reported mortar and 
rocket fire during this time and stated that the barracks he 
was staying in was blown up.  The veteran was not injured in 
this incident as he had left the barracks to go to the 
bunker.  He stated that the serviceman next to him in the 
barracks was killed, but he did not know this individual's 
name.  Ongoing psychiatric treatment records continue to show 
symptoms and diagnosis of PTSD, citing inservice combat 
stressors as the cause of this condition.  

The veteran's service personnel records show that his 
principal duty during service in Vietnam from July 1967 to 
June 1968 was as a "traffic analyst" with the 374th Radio 
Research (RR) Company, attached to the 4th Infantry Division.  
In July 1999, the U.S. Armed Services Center for research of 
Unit Records (USASCRUR), provided Operational Reports-Lessons 
Learned (OR-LL) for the 4th Infantry Division for the period 
from November 1967 to October 1968.  These records indicate 
that installations at Pleiku, Duk To, and Bhan Me Thuot came 
under fire at various times during the report period, which 
coincide with the veteran's report of rocket and mortar fire 
in these locations.  In October 1999, the U.S. Army 
Intelligence and Security Command (INSCOM) indicated that the 
374th RR Company was in support of the 4th Infantry Division 
and was located at the Dragon Mountain base near Pleiku.  
Detachments of the 374th RR Company were also located near 
Dak To, Pleiku City, and Kontum City.  INSCOM stated that 
teams may have been deployed to other sites or in support of 
combat operations.  

Although the veteran did not receive any medals specifically 
indicative of combat with the enemy, the Board finds that the 
stressors reported by the veteran - rocket and mortar fire - 
are sufficiently corroborated by the unit records and the 
veteran's service personnel records.  Therefore, the evidence 
does not preponderate against a finding that the stressful 
events, as described by the veteran, occurred.  The medical 
records have provided a diagnosis of PTSD based on these 
reported stressors.  As the determination of sufficiency of a 
stressor is one to be made by a medical professional, the 
Board defers to the determinations by the VA psychiatrists 
finding a diagnosis of PTSD based on the stressors reported 
by the veteran.  These are the same stressors that were 
verified by the unit records from USASCRUR and INSCOM.  
Resolving all doubt in favor of the veteran, the Board finds 
that the veteran's current PTSD is a result of his inservice 
stressors during service in Vietnam, and thus service 
connection for PTSD is in order. 38 U.S.C.A. §§ 1110, 1113, 
1154(b), 5107(b); 38 C.F.R. §§ 3.303 & 3.304(f).



ORDER

Entitlement to service connection for PTSD is granted.  




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 


